J. A17043/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
KAHEEM FAISON,                           :         No. 3030 EDA 2019
                                         :
                         Appellant       :


            Appeal from the PCRA Order Entered September 17, 2019
               in the Court of Common Pleas of Delaware County
                Criminal Division at No. CP-23-CR-0002522-2018


BEFORE: BOWES, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED SEPTEMBER 23, 2020

      Kaheem Faison appeals pro se from the September 17, 2019 order

dismissing his timely petition for relief filed pursuant to the Post-Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.       As appellant’s notice of

appeal from that order is untimely, we are constrained to quash his appeal.

      On September 24, 2018, appellant pled guilty to robbery and related

offenses.    The trial court sentenced him to an aggregate term of three to

six years’ imprisonment, followed by five years’ probation, on October 18,

2018. Appellant did not file post-sentence motions or a direct appeal. On

March 15, 2019, appellant filed a timely, pro se PCRA petition. The PCRA

court appointed Scott D. Galloway, Esq. (“PCRA counsel”), who subsequently
J. A17043/20

filed a Turner/Finley1 no-merit letter and a motion to withdraw. On June 25,

2019, the PCRA court granted PCRA counsel’s motion to withdraw. Thereafter,

on July 1, 2019, the PCRA court provided appellant with notice of its intention

to dismiss his petition without a hearing, pursuant to Pa.R.Crim.P. 907(1).

Appellant filed a pro se response to the PCRA court’s Rule 907 notice on

July 17, 2019. On September 17, 2019, the PCRA court dismissed appellant’s

PCRA petition without an evidentiary hearing.       This appeal followed on

October 22, 2019.2 On February 7, 2020, this court issued a rule to show

cause as to why the appeal should not be quashed as untimely filed. Appellant

filed a sparse, six-sentence response to our rule-to-show-cause order on

February 18, 2020, arguing that we should excuse his untimely filing because

the gangs in prison caused a lockdown that affected his access to the law

library. (See “Response,” 2/18/20 at ¶ 2.)

      In his brief, appellant presents four questions for our review (see

appellant’s brief at 5); however, we must first address the apparent

untimeliness of his notice of appeal, as we “lack jurisdiction to consider

untimely appeals, and we may raise such jurisdictional issues sua sponte.”

Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa.Super. 2015).




1 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

2The PCRA court did not order appellant to file a concise statement of errors
complained of on appeal, in accordance with Pa.R.A.P. 1925(b). The PCRA
court filed its Pa.R.A.P. 1925(a) opinion on October 30, 2019.


                                     -2-
J. A17043/20

“Absent extraordinary circumstances, this court has no jurisdiction to

entertain an untimely appeal.”     Commonwealth v. Burks, 102 A.3d 497,

500 (Pa.Super. 2014) (citation omitted).

      Appellant’s notice of appeal is facially untimely. The order dismissing

appellant’s PCRA petition was filed on September 17, 2019, and appellant had

until October 17, 2019 to file a timely notice of appeal. See Pa.R.A.P. 903(a)

(stating, “[t]he notice of appeal . . . shall be filed within 30 days after the

entry of the order from which the appeal is taken.”). Appellant did not file his

notice of appeal until October 22, 2019, rendering it untimely on its face.3

      However, we recognize that appellant is acting pro se, and is

incarcerated.   Under the “prisoner mailbox rule,” an appeal by a pro se

prisoner is deemed filed on the date the prisoner deposits the appeal with

prison authorities or places it in a prison mailbox, though the appeal is actually

received after the deadline for filing an appeal.     See Commonwealth v.

Chambers, 35 A.3d 34, 38 (Pa.Super. 2011), appeal denied, 46 A.3d 715

(Pa. 2012). In determining the filing date of such appeals, “we are inclined to

accept any reasonably verifiable evidence of the date that the prisoner

deposits the appeal with the prison authorities.” Commonwealth v. Perez,

799 A.2d 848, 851 (Pa.Super. 2002) (citation omitted; emphasis added).




3We note that the order denying PCRA relief clearly instructed appellant that
he had 30 days from the date of that order to appeal to this court.


                                      -3-
J. A17043/20

      Here, appellant has failed to provide any documentation for our review

in his response to our rule-to-show-cause order or in his brief, and the certified

record contains no postal receipts or other “verifiable evidence” indicating

when appellant’s notice of appeal was deposited with prison authorities.

See id.   Although appellant’s notice of appeal and attached certificate of

service are self-dated on October 17, 2019, that does not adequately

demonstrate that appellant mailed it from prison on that date.          Neither of

these items is time-stamped, nor does the record bear any indicia of actual

delivery to prison authorities, such as a cash slip or postage marking. See

Commonwealth v. Cruz, No. 995 EDA 2017, 2018 WL 3865321, at *1

(Pa.Super. August 15, 2018) (unpublished memorandum) (explaining that for

prisoner mailbox purposes, a dated notice of appeal and certificate of service

must be time-stamped, or the record contain any other evidence indicating

the date of actual delivery to prison authorities).         Moreover, appellant’s

response to the rule-to-show-cause order contains no evidence or exhibits to

support his bald claim that his untimely notice of appeal was the result of gang

activity in his prison and its effect on his access to the law library. Accordingly,

we lack jurisdiction over this appeal and quash it as untimely.

      Appeal quashed.



      McCaffery, J. joins this Memorandum.

      Bowes, J. files a Dissenting Statement.



                                       -4-
J. A17043/20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/23/2020




                          -5-